                                           Case 4:15-cr-00194-JST Document 64 Filed 03/11/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 15-cr-00194-JST-1
                                                          Plaintiff,                        ORDER TO SHOW CAUSE
                                   8
                                                   v.
                                   9

                                  10     ASHLEY CEDRIC SMITH,
                                                          Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13             Defendant Ashley Cedrick Smith pleaded guilty to a single count of possession of child

                                  14   pornography on December 18, 2015. On April 15, 2016, the Court sentenced him to a term of 120

                                  15   months.

                                  16             On January 6, 2021, attorney Steve Whitworth filed a motion for Mr. Smith’s

                                  17   compassionate release based on the alleged violation of Mr. Smith’s Eighth Amendment

                                  18   rights. ECF No. 51. On January 8, 2021, the Court set a briefing schedule, ordering the

                                  19   Government to respond by January 22, 2021 and Defendant to reply by January 29, 2021. ECF

                                  20   No. 52.

                                  21             After the Government’s opposition deadline passed, the Courtroom Deputy contacted the

                                  22   parties regarding the motion. The Government responded that the AUSA assigned to Mr. Smith’s

                                  23   case had left the office. On January 27, 2021, AUSA Ajay Krishnamurthy appeared and filed a

                                  24   motion to extend the briefing schedule. ECF No. 54. Defendant did not object, and on February

                                  25   3, 2021, the Court extended the Government’s opposition deadline to February 5, 2021, and

                                  26   Defendant’s reply deadline to February 12, 2021. ECF No. 56. The Government filed its

                                  27   opposition on February 5, 2021. ECF No. 59.

                                  28             No reply was filed on February 12, 2021. On February 18, 2021, the Courtroom Deputy
                                           Case 4:15-cr-00194-JST Document 64 Filed 03/11/21 Page 2 of 2




                                   1   emailed the parties asking if and when a reply would be filed. Mr. Whitworth responded on

                                   2   February 20, 2021, requesting a reply deadline of March 5, 2021 because he had started a “life

                                   3   case” in Sacramento Superior Court. The Courtroom Deputy replied and instructed Mr.

                                   4   Whitworth to file a request to extend deadlines on the docket either as a stipulation or as an

                                   5   administrative motion.

                                   6           Mr. Whitworth then went radio silent. Nothing was filed on the docket. The requested

                                   7   reply date of March 5, 2021 came and went. Therefore, in order to retain control of the docket,

                                   8   and concerned about Mr. Whitworth’s lack of responsiveness, on March 8, 2021 the Court set a

                                   9   hearing for March 11, 2021 at 8:30 a.m. ECF No. 62. The Court’s intention was to admonish Mr.

                                  10   Whitworth and set a reply briefing deadline so that the pending motion could be resolved.

                                  11           Mr. Whitworth did not appear when the case was called on March 11, 2021. Hoping to

                                  12   prompt Mr. Whitworth’s appearance, the Courtroom Deputy then emailed Mr. Whitworth a
Northern District of California
 United States District Court




                                  13   reminder and included the Zoom access credentials for Mr. Whitworth’s ease of reference. Mr.

                                  14   Whitworth still did not appear.

                                  15           Accordingly, the hearing set for March 11, 2021 is CONTINUED to March 19, 2021 at

                                  16   9:30 a.m. At the same date and time, attorney Whitworth is ORDERED TO SHOW CAUSE why

                                  17   monetary sanctions should not be imposed against him. Federal courts have the inherent power to

                                  18   impose monetary sanctions for willful disobedience of a court order after a litigant has been given

                                  19   notice and an opportunity to be heard. Roadway Express, Inc. v. Piper, 447 U.S. 752, 764-67

                                  20   (1980) (citations omitted). A written response to this order to show cause is due by March 17,

                                  21   2021.

                                  22           IT IS SO ORDERED.

                                  23   Dated: March 11, 2021
                                                                                        ______________________________________
                                  24
                                                                                                      JON S. TIGAR
                                  25                                                            United States District Judge

                                  26
                                  27

                                  28
                                                                                         2
